Per Curiam.
This is a suit in equity brought to recover a violin, alleged in the complaint to have been purchased from the respondent by the appellant, who it is charged effected the purchase at an inadequate price by fraudulent representations. The objection is raised that respondent had a plain, speedy, and adequate remedy at law. The view we take of this case renders a consideration of the question of jurisdiction unnecessary, as the evidence, in our judgment, is insufficient to sustain the allegations of the complaint. The decree will be reversed and plaintiff’s complaint dismissed.